Carleton, J.,

delivered the opinion of tbe court.
The petitioners aver that on the 1st November, 1834, they leased of defendant a lot of ground in front of the faubourg St. Mary, for the purpose of breaking up ñat-boats, and putting and selling fire-wood; that they executed to him their several promissory notes for the price of the lease; that after being established in their business, they were dispossessed of the ground leased, by the corporation of Newr Orleans, and prevented from the further prosecution of their enterprise, and conclude with a prayer that the defendant be decreed to return the notes and pay one thousand dollars damages. The contract of lease is annexed to the petition,
The defendant answered by admitting the execution of the lease, but denies all other matters alleged in the petition,
The cause was submitted to a jury, who found a verdict ^01' ®-ve kundred dollars in favor of the plaintiff and the court rendered judgment accordingly. ' Defendant appealed.
So, where the plaintiffs leased a batture lot, for the purpose, among’ other uses, of breaking up flatboats on it, which was afterwards prohibited by a general ordinance of thecity: Held, that the lessees were bound by their lease. The good government of the city requires that iis police regulations extend alike to every lessee and land holder within its incorporated limits.
Therestriction of_ privileges in using leased property, by city-ordinances, af-. fords no justification in with-, holding rent.
On the 1st May, 1,83,6, the following notice was served on the plaintiffs by an officer of the police;
■*£ Messrs. Keys & Nicholls,
“ Gentlemen: — You are hereby commanded to clear the landing and stop breaking flat-boats or rafts, as per ordinance ,of the city counsel, approved 17th February, 1835.
(Signed,) “E. STRONG, Wharfinger.
•“ Jfew- Orleans, 1st May, 1836.”
The operative clause of the ordinance declared, “ that it is .expressly prohibited to demolish flat-boats and rafts within ¡the city or incorporated limits, under the penalty of a fine of from ten to twenty dollars for each offence and for each flatboat or raft, etc.”
Upon receiving this notice, the plaintiffs desisted from their work, but were not dispossessed or otherwise disturbed in the .enjoyment of the ground leased.
The contract of lease does not specify the purposes to which the lot was to be appropriated ; and if it had, it is not ¡clear that it would in any manner affect’the law of the case. The good government of the city, requires that all its police regulations should extend alike to every lessee and land holder within its incorporated limits. If the ordinance were ¿unlawful the lessee could protect himself; if lawful, he has no right to complain. Louisiana Code, article 2673.
This case cannot be distinguished from that of Chase vs. 'Turner, 10 Louisiana Reports, page 19. The facts are .similar, and the law precisely the same.
We think there is error in the verdict of the jury, and that •.the judgment of the court should be reversed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be reversed ; that the verdict of the jury be set aside; that there be judgment for the .defendant, and that the plaintiffs pay costs in both courts.